Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ozawa (USP 8,226,079), discloses a sheet post-processing apparatus comprising: a stacking tray (17); an alignment member (18a,18b); a stapler (20); an alignment member moving mechanism (fig.5); and a control unit for controlling the stapler and alignment member moving mechanism wherein the alignment member aligns sheets at a first placing position and a second placing position shifted from the first placing position by a predetermined distance in the sheet width direction and is capable of performing a manual staple mode for controlling the stapler to perform a binding process on sheets inserted onto the stacking tray through a discharge outlet (70) (see at least C5/L1-C6/L21, fig.10,14), 
However, the prior art of record does not fairly disclose or teach at least a second stapler wherein the second stapler is disposed outside the first stapler in the sheet width direction and performs a second binding process on the sheets placed at the second placing position, wherein in the manual staple mode, if the first stapler is selected as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/6/2021